DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application claims priority to a number of prior-filed applications.  Claims 1-20 are pending and subject to examination in this Pre-Interview Communication.

Drawings
The drawings are objected to for at least the following reason: Figures 33A-39: the character of the lines, numbers, or letters is poor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Hardwick (U.S. Patent Application Publication No. 2004/0146695), in view of Palsson (U.S. Patent Application Publication No. 2006/0070332).
	Hardwick clearly describes a tile comprising:

a rigid core layer (14) connected to said top layer (via layer 16), said rigid core layer comprising a solid vinyl material including PVC (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a plurality of sides at least partially defined by the vinyl layer (see e.g., Figs. 2-6; ¶¶ [0029], [0030]), 
at least one exposed portion including a textured surface structured to simulate a grout line (52), said at least one exposed portion disposed along one of said sides (see e.g., Figs. 2-6; ¶¶ [0029], [0030]); and
said at least one exposed portion at least partially defined within and exposing a portion of the top section (see e.g., Figs. 2-6; ¶¶ [0029], [0030]; see also ¶ [0032]: “As the floor tile 12 moves beneath the nipping saw, nipping saw 36 proceeds to remove a portion of the top coat 18, printed film layer 16 and a slight portion of the substrate 14 of the vinyl floor tile along edge 28 so that edge 28 is beveled at an angle of about 30 degrees from the horizontal along the length of edge 28”).
Hardwick does not appear to expressly describe that its rigid core layer comprises a stone plastic composite including stone dust.  As evidenced by Palsson, it was old and well-known in the art to utilize stone dust in the base layer of flooring material to enhance the moisture-resistance properties thereof (¶ [0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize stone dust to enhance the moisture-resistance properties thereof, as taught by Palsson.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the tile and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions and material strengths has not clearly been established in the present record via objective evidence. 
Furthermore, regarding the recited positioning of the various layers, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Hardwick (U.S. Patent Application Publication No. 2004/0146695), in view of Lingg (U.S. Patent Application Publication No. 2019/0085566).
	Hardwick clearly describes a tile comprising:
a top section (18) at least partially defining a top surface of the tile (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a rigid core layer (14) connected to said top layer (via layer 16), said rigid core  layer comprising a solid vinyl material including PVC (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a plurality of sides at least partially defined by the vinyl layer (see e.g., Figs. 2-6; ¶¶ [0029], [0030]), 
at least one exposed portion including a textured surface structured to simulate a grout line (52), said at least one exposed portion disposed along one of said sides (see e.g., Figs. 2-6; ¶¶ [0029], [0030]); and
said at least one exposed portion at least partially defined within and exposing a portion of the top section (see e.g., Figs. 2-6; ¶¶ [0029], [0030]; see also ¶ [0032]: “As the floor tile 12 moves beneath the nipping saw, nipping saw 36 proceeds to remove a portion of the top coat 18, printed film layer 16 and a slight portion of the substrate 14 of the vinyl floor tile along edge 28 so that edge 28 is beveled at an angle of about 30 degrees from the horizontal along the length of edge 28”).
Hardwick does not appear to expressly describe that rigid core layer comprises a stone plastic composite including stone dust.  As evidenced by Lingg, it was old and well-known in the art to utilize stone dust in an underlying layer of flooring material to provide a surface that mimics the appearance of stone (¶ [0033]).  It would have been obvious to one of ordinary skill KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Hardwick as modified by Lingg results in the claimed invention.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the tile and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions and material strengths has not clearly been established in the present record via objective evidence. 
Furthermore, regarding the recited positioning of the various layers, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at KSR, 550 U.S. at 421.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Hardwick (U.S. Patent Application Publication No. 2004/0146695), in view of Zheng (U.S. Patent Application Publication No. 2016/0207835).
	Hardwick clearly describes a tile comprising:
a top section (18) at least partially defining a top surface of the tile (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a rigid core layer (14) connected to said top layer (via layer 16), said rigid core  layer comprising a solid vinyl material including PVC (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a plurality of sides at least partially defined by the vinyl layer (see e.g., Figs. 2-6; ¶¶ [0029], [0030]), 
at least one exposed portion including a textured surface structured to simulate a grout line (52), said at least one exposed portion disposed along one of said sides (see e.g., Figs. 2-6; ¶¶ [0029], [0030]); and
said at least one exposed portion at least partially defined within and exposing a portion of the top section (see e.g., Figs. 2-6; ¶¶ [0029], [0030]; see also ¶ [0032]: “As the floor tile 12 moves beneath the nipping saw, nipping saw 36 proceeds to remove a portion of the top coat 18, printed film layer 16 and a slight portion of the substrate 14 of the vinyl floor tile along edge 28 so that edge 28 is beveled at an angle of about 30 degrees from the horizontal along the length of edge 28”).
Hardwick does not appear to expressly describe that rigid core layer is composed of a stone plastic composite material.  As evidenced by Zheng, it was old and well-known in the art KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Hardwick as modified by Zheng results in the claimed invention.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the tile and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions and material strengths has not clearly been established in the present record via objective evidence. 
Furthermore, regarding the recited positioning of the various layers, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Hardwick (U.S. Patent Application Publication No. 2004/0146695), in view of Chen (U.S. Patent Application Publication No. 2017/0021598).
	Hardwick clearly describes a tile comprising:
a top section (18) at least partially defining a top surface of the tile (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a rigid core layer (14) connected to said top layer (via layer 16), said rigid core  layer comprising a solid vinyl material including PVC (see e.g., Figs. 2-6; ¶¶ [0029], [0030]);
a plurality of sides at least partially defined by the vinyl layer (see e.g., Figs. 2-6; ¶¶ [0029], [0030]), 
at least one exposed portion including a textured surface structured to simulate a grout line (52), said at least one exposed portion disposed along one of said sides (see e.g., Figs. 2-6; ¶¶ [0029], [0030]); and
said at least one exposed portion at least partially defined within and exposing a portion of the top section (see e.g., Figs. 2-6; ¶¶ [0029], [0030]; see also ¶ [0032]: “As the floor tile 12 moves beneath the nipping saw, nipping saw 36 proceeds to remove a portion of the top coat 18, printed film layer 16 and a slight portion of the substrate 14 of the vinyl floor tile along edge 28 so that edge 28 is beveled at an angle of about 30 degrees from the horizontal along the length of edge 28”).
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Hardwick as modified by Chen results in the claimed invention.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the tile and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions and material strengths has not clearly been established in the present record via objective evidence. 
Furthermore, regarding the recited positioning of the various layers, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-17 of U.S. Patent No. 10,132,088.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '088 patent or they are obvious variants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – Applicant authorized Internet Communications on 27 August 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635